
	

114 HR 342 IH: To amend title 10, United States Code, to extend military commissary and exchange store privileges, without time-period limitation, to members of the Armed Forces who are involuntarily separated with a service-connected disability and also to extend such privileges to their dependents.
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 342
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mr. Denham (for himself and Mr. Kinzinger of Illinois) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to extend military commissary and exchange store privileges,
			 without time-period limitation, to members of the Armed Forces who are
			 involuntarily separated with a service-connected disability and also to
			 extend such privileges to their dependents.
	
	
		1.Commissary and exchange store privileges for involuntarily separated members with a
			 service-connected disability and for their dependents
 (a)Extension of privilegesSection 1146 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
					(d)Members involuntarily separated with service-Connected disability; dependents
 (1)A member of the armed forces who is involuntarily separated from active duty or the Selected Reserve and who has a service-connected disability shall be permitted to use commissary and exchange stores on the same basis as a member of the armed forces entitled to retired or retainer pay.
 (2)A dependent of a member described in paragraph (1) shall be permitted to use commissary and exchange stores on the same basis as a dependent of a member of the armed forces entitled to retired or retainer pay..
 (b)ImplementationThe Secretary of Defense shall ensure that subsection (d) of section 1146 of title 10, United States Code, as added by subsection (a), is fully operational before the end of the 90-day period beginning on the date of the enactment of this Act.
			
